IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ZACHARY BROOKS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4951

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 3, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Zachary Brooks, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

ROWE, KELSEY, and JAY, JJ., CONCUR.